139 F.3d 907
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Fred ORTEGA, Plaintiff-Appellant,v.Raymond SPIVEY;  Stephen D. Neely;  Tucson Police Dept.;City of Tucson;  John Doe, Assistant Prosecutor;County of Pima, Arizona;  Pima CountyProsecutor's Office,Defendants-Appellees.
No. 97-15336.D.C. No. CV-96-00008-FRZ.
United States Court of Appeals, Ninth Circuit.
Submitted February 9, 1998.**Decided Feb. 19, 1998.

Appeal from the United States District Court for the District of Arizona Frank R. Zapata, District Judge, Presiding.
Before CANBY, LEAVY and SILVERMAN, Circuit Judges.


1
MEMORANDUM*


2
Arizona state prisoner Fred Ortega appeals pro se the district court's sua sponte dismissal of his Amended Complaint in Ortega's 42 U.S.C. § 1983 action alleging conspiracy and failure by the police to investigate a crime reported by Ortega in 1994.  We are required to dismiss an in forma pauperis appeal sua sponte if the case "fails to state a claim upon which relief may be granted."  28 U.S.C. § 1915(e)(2)(B)(ii);  Marks v. Solcum, 98 F.3d 494, 495 (9th Cir.1996) (per curiam).  We agree with the district court that Ortega's amended complaint is insufficient to state a claim against the police officer, two prosecutors, and the County.  Accordingly, we dismiss the appeal.  See id.

DISMISSED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We reject Ortega's contention that the district court erred by denying his request for appointment of counsel since his case presents no exceptional circumstances.  See Aldabe v. Aldabe, 616 F.2d 1089, 1093 (9th Cir.1980)